Citation Nr: 1203483	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-44 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of squamous cell carcinoma of the throat (to include the right tonsil), including as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for a kidney disorder, including as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1965 to January 1966, and from April 1968 to April 1971.  He also has unverified service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and Louisville, Kentucky.  Specifically, in February 2008, the Indianapolis RO denied service connection for throat cancer and kidney problems.  In April 2009, the Louisville RO denied service connection for bilateral hearing loss and tinnitus.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder.  

Further review of the claims folder indicates that, in January 2011, the Louisville RO granted service connection for PTSD and assigned a 70 percent evaluation.  In a September 2011 correspondence, the Veteran raised the issues of entitlement to an increased rating for his service-connected PTSD and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Neither in the September 2011 correspondence, nor at any time in the one year period following notification of the January 2011 rating action, did the Veteran express disagreement with the 70 percent evaluation initially assigned by the Louisville RO in the January 2011 decision.  As the RO has not adjudicated the issues of entitlement to a disability rating greater than 70 percent for his service-connected PTSD and entitlement to a TDIU, the Board refers these claims to the agency of original jurisdiction for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and residuals of throat (including right tonsil) cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has not presented credible evidence of a continuity of relevant symptomatology of tinnitus since his service, and probative evidence or record does not support a relationship between the Veteran's tinnitus and his active duty.

2.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era.

3.  Glomerulonephritis, minimal change disease, nephrotic syndrome, and secondary anasarca were not shown in service and until many years thereafter and have not been found by competent and credible evidence to be associated with such service, including the Veteran's conceded in-service exposure to herbicides.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).

2.  A chronic kidney disorder was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in December 2007 and January 2009 complied with VA's duty to notify the Veteran with regards to the kidney and tinnitus claims, respectively.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, what information VA would assist in obtaining on the Veteran's behalf, and the criteria for assigning disability ratings and effective dates.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained all available service, private, and VA treatment records.  VA has also obtained records from the Social Security Administration (SSA).  The Veteran was afforded the opportunity for a personal hearing.  He was also provided an audiological examination.  The VA examination is adequate for adjudication purposes.  The March 2009 VA examiner provided an opinion on the etiology of the Veteran's tinnitus based on examination of the Veteran, his reported history, and a review of the claims file.  
A VA examination was not provided with respect to the kidney claim.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is no competent evidence of record indicating even a possible link to service.  Under these circumstances, VA's duty to assist doctrine does not require that a veteran be afforded a medical examination as there is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, a VA examination is not warranted for the kidney claim. 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A.  Tinnitus

September 2007, September 2008, and March 17, 2009 VA treatment records show that the Veteran denied a history of tinnitus.  

A March 18, 2009 VA audiological examination report shows that the Veteran complained of constant bilateral tinnitus.  He reported being exposed to excessive noise from heavy weapons fire while stationed in Vietnam.  After service, he worked in the automotive business "doing everything from selling parts to servicing vehicles."  He also reported some recreational noise exposure from motorcycles.  The Veteran reported an onset date for tinnitus "in the last 10 years."  The examiner reviewed the claims file and opined that the tinnitus was not due to loud noise exposure during service.  She noted that the reported onset date was 10 years earlier.

In September 2009, the Veteran reported tinnitus of "a few weeks" duration.

The Veteran has stated that during service he was a gunner in landing patrol and that he had daily loud noise exposure from Howitzers, machine guns, and grenade launchers.  The DD 214 shows that his specialty occupation during the applicable service period was recovery specialist.  The Veteran is competent to state that he was exposed to loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's September 2011 testimony to be credible regarding his duties during service.  The Board also notes that the RO, in the January 2011 rating decision, conceded the Veteran's account of combat stressors.  Thus, exposure to acoustic trauma during service is conceded. 

The Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the current appeal, the Board finds that the Veteran has provided inconsistent-and thus not credible-statements with respect to when he first experienced tinnitus.  He told the March 2009 VA examiner that his symptoms of tinnitus began 10 years earlier.  
Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In addition, while the Veteran told the VA examiner that he had had tinnitus for 10 years, he repeatedly denied a history of tinnitus to VA treating clinicians during the two-year period prior to the March 2009 VA examination.  In fact, he gave a negative history for tinnitus the day prior to the March 2009 VA examination.  Moreover, in September 2009 he told a VA treating physician that he had had tinnitus for "a few weeks."  Furthermore, he did not assert entitlement to disability benefits for tinnitus or seek any treatment for tinnitus for 38 years after service.  The currently-appealed rating decision (dated in April 2009) establishes that the Veteran did not submit any private treatment records to support his claim.  

The Board emphasizes the multi-year gap between discharge from his second period of active duty service (1971) and initial reported symptoms related to tinnitus in approximately 2009 (38-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence shows that the Veteran's current disability is not related to his applicable period active duty service.  The Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms of tinnitus since service separation.  The documentation in the record does not show a diagnosis of tinnitus until March 2009, which is 38 years after discharge from the applicable service period.  There is no probative evidence of continuity of symptomatology of tinnitus disability from active duty service or during the 38 years before this condition was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  In reaching this conclusion, the Board also finds that the Veteran's lay statements do not support a finding of continuity of symptomatology.  As previously discussed herein, the Veteran has made conflicting statements as to the onset of his tinnitus.  Thus, the Board does not find his lay statements credible.  

Finally, the only medical opinion of record addressing the etiology of the Veteran's tinnitus notes that it is not related to the Veteran's in-service noise exposure.  See March 2009 VA examination report.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the service connection claim for tinnitus.  There is no doubt to be resolved, and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

      B.  Kidney Problems

The Veteran claims that he service connection for a kidney disorder is warranted.  He specifically claims that he has developed a kidney problem as a result of exposure to Agent Orange during active service.  Post-service medical records reflect diagnoses of glomerulonephritis, minimal change disease, nephrotic syndrome, and secondary anasarca.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  
Here, service personnel records reflect the Veteran's service in Vietnam, for the purposes of the controlling regulations, from June 1970 to April 1971.  Thus, the Veteran is presumed to have been exposed to herbicides.  However, none of the kidney disorders with which the Veteran has been diagnosed with are listed among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (e) (2011).  Therefore, service connection on a presumptive basis is not warranted for the Veteran's diagnosed kidney disorders on a presumptive basis.  

However, service connection may still be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991). 

Unfortunately, service connection for any of the Veteran's diagnosed kidney disorders may not be awarded on this basis either.  First, there is no showing of kidney problems in service or for many years afterward.  Further, the Veteran has not asserted having a continuity of relevant symptoms since service.  Moreover, no competent medical professional has related the Veteran's current kidney problems to his service, including his conceded in-service herbicide exposure.  In this regard, the Board acknowledges the Veteran's beliefs concerning the etiology of his kidney problems.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of any of his kidney problems and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service connection claim for kidney problems; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a kidney disorder, to include as secondary to in-service herbicide exposure, is denied.


REMAND

Throat (Including Right Tonsil) Cancer

At the September 2011 hearing, the Veteran submitted a handwritten note reportedly authored by a VA nurse practitioner.  The note is addressed to the Veteran's representative and states, in relevant part, "Agent Orange exposure conceded.  2005 - laryngeal cancer . . . Please help filing SC claim."  No rationale was provided.  

The evidence of record does not include any other medical opinion addressing whether the Veteran's throat (right tonsil) cancer is causally or etiologically related to his in-service herbicide exposure.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's throat (including right tonsil) cancer.
Also at the hearing, the Veteran's representative stated that the Veteran had submitted to a VA throat examination earlier in the year at the Lexington, Kentucky VAMC.  Hearing Transcript at 3.  A careful review of the claims file shows that no such VA examination report is of record. 

Bilateral Hearing Loss

The Veteran claims that he was exposed to loud noises during his second period of active duty service, while stationed in Vietnam.  As discussed above, noise exposure has been conceded.

Service treatment records (STRs) contain a March 1965 enlistment examination from the Veteran's first period of active duty service, which reflects that the Veteran was given whispered and spoken voice test and passed with 15/15.  A July 1965 audiogram noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
0 (10)
10 (20)
--
5 (10)
LEFT
-5 (10)
-5 (5)
0 (10)
--
10 (15)

A December 1965 separation examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
--
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
--
15 (20)

[Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.]  

An April 1968 re-enlistment examination included an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
--
15
LEFT
5
0
5
--
15

The April 1971 separation examination reflects that the Veteran was given whispered voice test and passed with 15/15.

The Veteran received a normal clinical evaluation of the ears during the March 1965, December 1965, April 1968, and April 1971 examinations.

According to post-service medical records, the first evidence of hearing loss is a September 2007 VA treatment record, which shows that the Veteran complained of hearing loss.  He was fitted for hearing aids in November 2007, and a September 2008 treatment record reflects that he wore bilateral hearing aids.

The March 2009 VA audiological examination report shows that the Veteran reported in-service exposure to gunfire and artillery noise.  He also reported working in the automotive business after service, as well as post-service recreational noise exposure from motorcycles.  The examiner opined that the Veteran's current bilateral hearing loss "is less likely as not" caused by, or a result of his, in-service noise exposure.  The examiner explained that the Veteran displayed normal hearing on both his 1965 enlistment and separation examinations, as well as his April 1968 examination.  The examiner also erroneously noted that no separation examination was conducted with respect to the Veteran's second period of active duty.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

As this discussion illustrates, the basis of the March 2009 VA examiner's conclusion that the Veteran's hearing loss was not associated with his service was, at least in part, the negative 1965 separation examination.  Significantly, however, as the Board has noted herein, when the December 1965 separation examination audiological results are appropriately converted, the audiogram does show some level of hearing loss bilaterally.  

Further, and in any event, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In view of the foregoing, another opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's hearing loss is related to either period of active duty service.  

In addition, the Board notes that the claims file contains references to a fee-based October 2007 audiological examination.  A careful review of the claims file shows that no such examination report is of record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records from the VAMC in Lexington, Kentucky from January 2011 to the present, to include the purported 2011 VA throat examination report, as well as the October 2007 fee-based audiological examination report.  Any attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.
 
2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any residuals of throat (to include right tonsil) cancer that he may have.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a) Identify any current residual disability of the squamous cell carcinoma of the Veteran's throat (including right tonsil), to include dysphagia, dry mouth, ear drainage, and any esophageal disorder.

b) Whether it is at least as likely as not, i.e. 50 percent or greater probability, that any squamous cell carcinoma of the Veteran's throat (including right tonsil) is causally or etiologically related to his service, to include his conceded herbicide exposure.

Complete rationale should be provided for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's current bilateral hearing loss.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is to provide an opinion as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that any current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 is causally related to either period of active duty.  In answering this question, the examiner should address the evidence of hearing impairment found on separation from the first period of service in December 1965 as well as the Veteran's in-service responsibilities with heavy artillery.  Complete rationale should be provided for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Thereafter, readjudicate the claims for service connection for residuals of squamous cell carcinoma of the throat (to include the right tonsil), including as a result of in-service herbicide exposure, and for service connection for bilateral hearing loss.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


